Title: From Charles Thomas Clark to Sarah Smith Adams, 20 May 1816
From: Clark, Charles Thomas
To: Adams, Sarah Smith



Madam
U.S. Ship Independence Boston Harbour May 20th: 1816

You will (I hope) excuse me for addressing you openly and without preamble when informed of the subject—of the most interesting moment in the concerns of mankind. What I anxiously hope and now presume to ask for is no less than the hand of your daughter in marriage. A constant wish to appreciate justly a sincere and firm attachment returned, will be the unceasing spur to every exertion to promote her happiness. I labour under the disadvantage of being a stranger to you. I need not say that makes my situation delicate in addressing you. But I will rely on your indulgence and beg leave refer you to Mrs: Abigail Adams for particulars respecting me. For the reason mentioned I am fearful of giving offence by remarks. But permit me to say Madam I have not in  contemplation a few transient hours only but I have, I hope, a lively and just sense of the influence of the step I wish to take on our destinies here, and in the life to come. A full conviction of this and gratitude for the affection of her I love must make me ever solicitous for the happiness placed in my hands.—With sentiments of Respt. & Estem. / Madam / Yr: Obt: Servt:
C T Clark